CUDD, Magistrate.
On April 20, 1978, this Court entered an order governing communications with putative class members forbidding solicitation or negotiation by defendants’ agents with potential claimants for the purpose of procuring potential claimants’ withdrawal from this action. The order governing communications with class members entered on September 4, 1980, subsequent to the certification of the class contains parallel provisions. Plaintiffs have moved the Court for an order sanctioning defendants for violating the order governing communications with putative class members, now certified class members, and establishing corrective measures to assure that there are no future violations.
The Court has reviewed and considered the respective proposals submitted by plaintiffs and defendants, all the materials submitted in support thereof, and arguments of counsel at the hearing before this Court on May 1, 1981, and
IT IS ORDERED THAT:
1. Defendants are specifically enjoined from requesting or securing any releases or waivers of employment discrimination claims from any class members, except as provided in this Order.
2. Defendants are specifically enjoined from requesting or securing any confidentiality agreements with respect to defendants’ employment policies from any class members. Defendants may continue to secure confidentiality agreements from those employees, including class members, who receive severance pay, or other severance benefits; information relevant to the allegations of this complaint are specifically exempt from any confidentiality agreement and any confidentiality agreement shall so state on its face.
3. Within thirty (30) days of the date of this Order, counsel for defendants shall provide to counsel for the plaintiffs copies of all releases, waivers or confidentiality agreements which have been signed by class members since April 20, 1978.
4. A copy of the attached Notice Regarding Release of Title VII Claims of Class Members shall be:
(a) Mailed to all persons who have signed any release, waiver or confidentiality agreement identified in response to paragraph 3 of this order;
(b) Delivered to all personnel at any facility of Jostens, Inc., in Minnesota who are involved in any way with implementing defendants’ policy of requesting a release in return for severance pay or other benefits at the termination of employment;
(c) Delivered to all class members who, in the future, voluntarily resign or are terminated from employment at Jostens.
5. Within thirty (30) days of the date of this Order, counsel for defendants shall provide plaintiffs’ counsel with mailing labels providing the names and latest known addresses of all persons described in paragraph 4(a) above.
*4336. Within thirty (30) days of the date of this Order, counsel for defendants shall provide to the Court an affidavit verifying that notices have been distributed to all persons identified in paragraph 4(b) above.
7. Counsel for the named plaintiffs and the class shall arrange for the duplication of the attached notice' and shall cause said notice to be mailed within a reasonable time in accord with paragraph 4(a) of this Order.
8. The cost of providing mailing labels, duplicating the notice, mailing the notice, and all incidental costs of notifying class members in accord with this Order shall be born by the defendants.
NOTICE REGARDING RELEASES AND CONFIDENTIALITY AGREEMENTS
This notice is being sent to you by order of Magistrate J. Earl Cudd of the United States District Court for the District of Minnesota and its purpose is to provide you with the following information:
There is presently pending before this Court a lawsuit which alleges that Jostens, Inc., maintains certain practices and policies which discriminate against its female employees. Jostens has denied these allegations. United States District Judge Harry MacLaughlin has determined that this lawsuit may be maintained as a class action and that all women who have been either employed or who have applied for non-union, non-production positions in Jostens’ fluctuating work week, semi-monthly or office hourly positions from December 2, 1973 to the present are members of the class and may be entitled to monetary recovery in the event the Court so orders.
Defendant Jostens has notified this Court that you have either signed a waiver, release of claims or confidentiality agreement in return for severance pay or other consideration upon termination of your employment or are considering signing such a release or waiver.
If you have previously signed such a release, waiver or confidentiality agreement, please take notice that this letter in no way restricts you from communicating with attorneys for the named plaintiffs and class members in this action, Kathleen M. Graham and Carolyn Chalmers, of the firm Dayton, Herman, Graham & Getts, 10 South Fifth Street, Suite 930, Minneapolis, Minnesota, and Barbara Kaye Besser, 620 Keith Building, 1621 Euclid Avenue, Cleveland, Ohio. You may discuss with them all matters relevant to your Jostens employment experience and Jostens employment policies without restriction due to any confidentiality agreement. You may also talk with attorneys for the Equal Employment Opportunity Commission, Thomas Nelson and Lloyd Zimmerman, 342 North Water Street, Milwaukee, Wisconsin. Furthermore, neither the release nor the confidentiality agreement restrict your ability to participate in this action as a witness or a claimant. Whether the release or waiver is effective to release any individual employment discrimination lawsuit claim for monetary relief which you may have in connection with this lawsuit is a question which the Court will determine at a later date. However, the release or waiver is not an automatic release of your employment discrimination claims, and if you are notified by this Court at some time in the future of an opportunity to come forward and identify your individual claim of discrimination for purposes of securing monetary relief, the release or waiver which you have signed does not bar you from making such a claim.
If you are considering signing a release or waiver, please take notice that it may be construed at some later time as a release by you of any and all rights you may have to individual monetary or injunctive relief in connection with this lawsuit. Prior to signing a release, you must be informed of your rights in connection with this lawsuit and should execute the release only with knowledge of its impact on these rights. You may contact, free of charge to you, attorneys for the named plaintiffs and the class, Kathleen M. Graham and Carolyn Chalmers of Dayton, Herman, Graham & Getts, 10 South Fifth Street, Suite 930, Minneapolis, Minnesota, and Barbara Kaye Besser, 620 Keith Building, 1621 Euclid Avenue, Cleveland, Ohio, who will discuss with you what *434rights you may have in connection with this lawsuit. You also may contact the attorney representing the Equal Employment Opportunity Commission in this matter, Thomas Nelson and Lloyd Zimmerman, 342 North Water Street, Milwaukee, Wisconsin. You may also discuss the matter with your own attorney rather than counsel for the class.
If you have any questions about this notice, you may ask such questions in writing and by mail addressed to: Kathleen M. Graham and Carolyn Chalmers, 10 South Fifth Street, Suite 930, Minneapolis, Minnesota 55401. For a more detailed statement of the matters involved in this action and the claims and defenses which have been asserted by the parties, you may examine the file in this action at any time during the regular office hours at the office of the Clerk of the United States District Court, 514 U.S. Courthouse, Minneapolis, Minnesota 55401. The file number in this action is Civil 4-77-459.